Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 01/25/2019, 04/30/2020, and 07/15/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Examiner’s note: the claims in instant application appear to contain new matter introduction issue and indefiniteness issue, which will be discussed below, to a degree that prevents the examiner from ascertaining the clear scope of the claimed invention and thus further from conducting a reasonably confined prior art search within the time limit for working on the case.  

The applicant claimed that “…a receiver that receives, by higher layer signaling, information about a numerology, information about a periodicity for a resource not available for physical downlink shared channel (PDSCH) transmission, and information about a symbol for a resource not available for PDSCH transmission…”. The Applicant stated that “Support for the amendments may be found, for example, in at least paragraphs [0025] and [0035] of the originally-filed specification. No new matter is added by way of these amendments”, see Applicant Arguments/Remarks Made in an Amendment submitted on 07/06/2021, page [6]. However, the Applicant’s specification including the above mentioned paragraphs do not support the above-mentioned limitations of claim 7. The disclosure does not provide adequate structure to perform the claimed function. The examiner would like to request the applicant to point it in the specification.  
Regarding claims 11, 12, and 18, the claims have the same issues as claim 1, are rejected on the same ground.
Regarding Claims 10, 16 and 17, they depend respectively from claims 7 and 16 respectively, are rejected on the same ground.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        


/JAE Y LEE/Primary Examiner, Art Unit 2466